Citation Nr: 1818292	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to December 1968.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Board remanded the claim so as to afford the Veteran his requested Board hearing before a Veterans Law Judge.  In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In February 2015 and September 2017, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board observes that, subsequent to the Agency of Original Jurisdiction's (AOJ's) most recent adjudication of the Veteran's claim in the December 2017 supplemental statement of the case, he submitted additional evidence in January 2017.  Prior to such submission, in December 2017, the Veteran submitted a waiver of the 30-day waiting period prior to the return of his case to the Board and indicated that, if any additional evidence was submitted at a later time, he waived initial review by the AOJ.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing in the right ear and no worse than Level V hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, VII (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran claims that his bilateral hearing loss is more severe than as reflected by the currently assigned noncompensable rating.  Therefore, he contends that he is entitled to a higher rating for such disability. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He filed the instant claim for an increased rating in June 2011.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R.      § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

In support of his claim, the Veteran submitted a January 2018 written correspondence from his spouse, L.D.  In this regard, L.D. reported that she and the Veteran had a hard time communicating with each other in the same room and even at the dinner table, and he could hardly hear her or others in any location.  She further reported that group discussions were challenging as the individuals participating had to loudly repeat their words often, and Veteran may still not hear or would receive an incorrect message.  L.D. indicated that the television and radio were always at their highest volume, which made it difficult for her.  She further indicated that the Veteran missed a great deal of the sermons and Sunday school lessons at their church; when they traveled, she had to be very alert as the Veteran may not hear horns or sirens; and, most of the time, she and the Veteran had to sit face-to-face in order for him to read her lips.  L.D. concluded that the Veteran's hearing was getting worse in both of his ears even with his hearing aids.  

Additionally, the VA treatment records reveal that, in January 2015, he reported that he could not hear well in his left ear and he sometimes felt that he could hear better without his hearing aid than with it; and he denied tinnitus, dizziness, otalgia, discharge from the ears, and a history of ear surgeries.  Such record further revealed that he underwent a hearing evaluation with findings that included mild to moderately-severe sensorineural hearing loss from 1.5-8 kHz for the right ear, and moderately-severe to severe sensorineural hearing loss from 250-8000 Hz in the left hear; and that his hearing sensitivity had remained relatively stable since testing in 2013.  Speech discrimination was 100 percent in the right ear and 76 percent in the left ear; and such were stable compared to the 2013 testing.  Additionally, a July 2015 VA treatment record notes that the Veteran was seen for hearing aid assistance as his left ear hearing aid had a battery door that would not close.  VA treatment records dated in August 2016 and October 2017 indicate an assessment of stable hearing loss.  An October 2017 VA treatment record reports that the Veteran received an advanced remote, remote microphone, television media device, and his repaired hearing aid.  Such record further reported that the Veteran's hearing aids were connected to the new software that he received.  Here, the Veteran's VA treatment records do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point during the appeal period. 

On VA audiological examination in August 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 50, 50, 50, and 75, respectively, in the left ear; and were 10, 25, 40, and 70, respectively, in the right ear.  The examiner noted that the puretone threshold average in the right ear was 36 decibels and the average in the left ear was 56 decibels.  Speech discrimination was 100 percent in the right ear and 80 percent in the left ear.  At such time, the Veteran reported difficulty with communicating with his wife and in general as a result of his bilateral hearing loss, even though he wore a hearing aid in his left ear. 

For the right ear, the average pure tone threshold of 36 decibels, along with a speech discrimination percentage of 100, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 56 decibels, along with a speech discrimination percentage of 80, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral IV, the appropriate rating is 0 percent under Diagnostic Code 6100.

As stated previously, the Board first remanded the claim in February 2015 in order to afford the Veteran a VA examination so as to determine the current nature and severity of his bilateral hearing loss.  In addition, the examiner was directed to describe the functional effects caused by such disability, and to describe the impact that such disability had on his daily life and employability.  In this regard, during the Veteran's December 2014 Board hearing, he testified that he was semi-retired as he had to give up substitute teaching due to his hearing problem.

Thereafter, the Veteran underwent a VA audiological examination in May 2015.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 35, 60, and 70, respectively, in the right ear, and were 60, 60, 55, and 70, respectively, in the left ear.  The puretone threshold average in the right ear was 48 decibels and the average in the left ear was 61 decibels.  Speech discrimination was 100 percent in the right ear and 76 percent in the left ear.  At such time, the Veteran reported that he was unable to hear at all out of his left ear as a result of his bilateral hearing loss.  

Additionally, the May 2015 VA examiner found that the Veteran's bilateral hearing loss alone should not be a barrier to a wide range of employment settings.  Here, the examiner explained that many individuals with the Veteran's degree of hearing loss, or worse, functioned well in many occupational settings.  The examiner further explained that this was not to say that the Veteran's hearing loss would not cause some problems depending on the vocation; such as, he may have trouble working well in very noisy environments, in environments which required him to use non face-to-face communications equipment (speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (monitoring medical equipment or other alarm systems).  


Based on the results of this examination, the Veteran's left ear met the criteria for an exceptional pattern of hearing loss as under 38 C.F.R. § 4.86(a) as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  For the left ear, the average pure tone threshold of 61 decibels, along with a speech discrimination percentage of  76, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  Similarly, utilizing Table VIA in light of the Veteran's exceptional pattern of hearing loss, such warrants a designation of Roman Numeral IV.  For the right ear, the average pure tone threshold of 48 decibels, along with a speech discrimination percentage of 100 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral IV, the appropriate rating is 0 percent under Diagnostic Code 6100.

As stated previously, the Board again remanded the claim in September 2017 in order to afford the Veteran a VA examination so as to determine the current nature and severity of his bilateral hearing loss.  In addition, the examiner was directed to describe the functional effects caused by such disability, and to describe the impact that such disability had on his daily life and employability.  

Subsequently, the Veteran underwent a VA audiological examination in October 2017.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 30, 45, 70, and 70, respectively, in the right ear, and were 65, 60, 60, and 65, respectively, in the left ear.  The puretone threshold average in the right ear was 54 decibels and the average in the left ear was 63 decibels.  Speech discrimination was 92 percent in the right ear and 72 percent in the left ear.  At such time, the Veteran reported that his spouse repeats herself several times and he has stopped communicating in group settings as a result of his bilateral hearing loss.  

Additionally, the October 2017 VA examiner found that the Veteran's bilateral hearing loss without the use of hearing aids would make speech understanding and communication difficult in most listening environments.  Here, the examiner explained that even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  The examiner further explained that the Veteran would be expected to have difficulties hearing high frequency alarms/environmental sounds.  

Based on the results of this examination, the Veteran's left ear met the criteria for an exceptional pattern of hearing loss as under 38 C.F.R. § 4.86(a), the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  For the left ear, the average pure tone threshold of 63 decibels, along with a speech discrimination percentage of  72 warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  Similarly, utilizing Table VIA in light of the Veteran's exceptional pattern of hearing loss, such warrants a designation of Roman Numeral V.  For the right ear, the average pure tone threshold of 54 decibels, along with a speech discrimination percentage of 92 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral V, the appropriate rating is 0 percent under Diagnostic Code 6100.

To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran, as well as his spouse, while competent to report symptoms capable of lay observation, to include difficulty understanding or hearing when speaking with others in a group, or when individuals whisper in the Veteran's ears; the need to have the volume on the television and radio at the maximum level; problems hearing if not directly facing the individual speaking; and the need for others to repeat themselves or raise their voice to be heard, they are not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he and his spouse has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's and his spouse's aforementioned reports of the difficulties his bilateral hearing loss results in.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In this regard, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board notes that, during the December 2014 Board hearing, the Veteran testified that he was semi-retired as he had to give up substitute teaching due to his hearing problem.  In this regard, he indicated that he had difficulty hearing the children's voices and communications through the intercom system.  Additionally, in a February 2018 Appellant's Brief, the Veteran's representative indicated that the Veteran's hearing loss impacted his ability to work.  However, the Board finds that a claim for a TDIU has not been raised by the Veteran or the record.  

In this regard, while the Veteran does have some limitations associated with his bilateral hearing loss, he has not alleged, and the evidence does not suggest, that he is rendered unemployable as a result of such service-connected disability.  In this regard, during the December 2014 Board hearing, the Veteran testified that, for the previous seven years he had been doing security work for 35 hours a week, which consisted of little human interaction.  Furthermore, the May 2015 VA examiner found that the Veteran's bilateral hearing loss alone should not be a barrier to a wide range of employment settings, and the October 2017 VA examiner found that the Veteran's bilateral hearing loss without the use of hearing aids would make speech understanding and communication difficult in most listening environments, and even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments and hearing high frequency alarms/environmental sounds.  Here, while the VA examiners observed limitations that impacted the Veteran's ability to work, there is no evidence, to include his own statements, to support the finding that his bilateral hearing loss alone is of sufficient severity to produce unemployability.  Therefore, the Board finds that a claim for TDIU is not reasonably raised by the Veteran or the record in connection with his increased rating claim and, consequently, no further consideration of such is necessary at this time. 

The Board further notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, the Board finds that a compensable rating for bilateral hearing loss is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§4.3, 4.7. 



ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


